      Case 2:21-cv-00411-GMN-EJY Document 15 Filed 05/25/21 Page 1 of 3




 1 Ellen Jean Winograd, Esq .
   Nevada State Bar No. 815
 2 WOODBURN AND WEDGE
   6100 Neil Road, Suite 500
 3 Reno, Nevada 89511
   Tel: 775-688-3000
 4 ewinograd@woodburnandwedge.com
   Attorneys for Defendant, Truckee South, LLC dba
 5 Club Fortune
 6 Danielle J. Barraza, Esq.
   Nevada State Bar No. 13822
 7 MAIER GUTIERREZ & ASSOCIATES
   8816 Spanish Ridge Avenue
 8 Las Vegas, Nevada 89148
   Tel: 702-629-7900
 9
   djb@mgalaw.com
10 Attorneys for Plaintiff Carmela Scafidi

11                                  IN THE UNITED STATES DISTRICT COURT

12                                       FOR THE DISTRICT OF NEVADA

13   CARMELA SCAFIDI, individually,                       Case No. 2:21-cv-00411-GMN-EJY

14                Plaintiff,
15 vs.

16 TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE
   CASINO, a domestic limited-liability company;
17 KENNETH MARTIN, an individual; DOES 1-X; and
   ROE BUSINESS ENTITIES 1-X, inclusive,
18
               Defendants.
19

20              STIPULATION AND ORDER TO EXTEND DEFENDANT TRUCKEE SOUTH, LLC
         D/B/A CLUB FORTUNE'S TIME TO RESPOND TO PLAINTIFF'S OPPOSITION TO DEFENDANT
21              TRUCKEE SOUTH, LLC dba CLUB FORTUNE CASINO'S MOTION TO DISMISS
                                         (First Request)
22
23           Defendant, TRUCKEE SOUTH, LLC dba CLUB FORTUNE CASINO (hereinafter "CLUB

24 FORTUNE"), and Plaintiff, CARMELA SCAFIDI (hereinafter "SCAFIDI"), by and through their respective

25 attorneys of record, hereby stipulate to extend the time for CLUB FORTUNE to file its Reply to SCAFIDl's

26 Opposition to Defendant Club Fortune's Motion to Dismiss from its current deadline of May 27, 2021 to and

27 including June 10, 2021,

28
     Case 2:21-cv-00411-GMN-EJY Document 15 Filed 05/25/21 Page 2 of 3




 1           This is the first request for an extension for the Reply. This request is made in good faith and not for

 2 purposes of delay.
 3           The undersigned hereby affirm pursuant to NRS 239B .030 that the preceding document does not

 4 contain the personal information of any individual.

 5
     Respectfully Submitted by:                          Respectfully Submitted by:
 6
     Dated: May d~~ 2021 .                               Dated : May c9:1 ~ 021.
 7
      /s/ Danielle J. Barraza, Esq .                       /s/ Ellen Jean Winograd , Esq .
 8    Danielle J. Barraza, Esq.                            Ellen Jean Winograd, Esq.
      Nevada State Bar No. 13822                           Nevada State Bar No. 815
 9
      MAIER GUTIERREZ & ASSOCIATES                         WOODBURN AND WEDGE
                                                           6100 Neil Road, Suite 500
10    8816 Spanish Ridge Avenue
                                                           Reno, Nevada 89511
      Las Vegas, Nevada 89148                              Tel: 775-688-3000
11    Tel: 702-629-7900                                    Fax: 775-688-3088
      Fax: 702-629-7925                                    ewinograd@woodburnandwedge.com
12    djb@mgalaw.com
                                                           Attorneys for Defendant, Truckee South, LLC dba
13                                                         Club Fortune
      Attorneys for Plaintiff Carmela Scafidi
14

15
             IT IS SO ORDERED. nunc pro tunc.
16                                  June
                        3
             DATED this _day of May, 2021.
17

18

19
                                                                 Gloria M.
                                                                 UNITED    Navarro,
                                                                         STATES      DistrictJUDGE
                                                                                 DISTRICT     Judge
20
                                                                 United States District Court
21

22
23

24

25

26

27

28
                                                           -2-
     Case 2:21-cv-00411-GMN-EJY Document 15 Filed 05/25/21 Page 3 of 3




 1                                          CERTIFICATE OF SERVICE

 2          I hereby certify that on May 8 ~2021, a true and correct copy of the foregoing was served via the

 3 United States District Court CM/ECF system on all parties or persons requiring notice.

 4

 5
                                                               Isl Denise Eardley
 6                                                            An Employee of Woodburn and Wedge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28
                                                        -3-
